Citation Nr: 0429439	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  03-32 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had honorable active service from March 1974 to 
December 1981.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied the veteran's claim for service 
connection for an acquired psychiatric disorder, including 
major depression and post-traumatic stress disorder (PTSD).  

During his June 2004 hearing before the undersigned Veterans 
Law Judge (VLJ), however, the veteran testified that he did 
not have PTSD and, thus, was not claiming entitlement to 
service connection for this condition.  As such, his claim 
before the Board is for service connection of an acquired 
psychiatric disorder, including major depression, but not 
PTSD although also denied by the RO.

Unfortunately, further development is required before 
actually deciding this appeal.  So, for the reasons discussed 
below, this case is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

As a preliminary matter, although the veteran's service 
medical records (SMRs) were obtained by the RO, it does not 
appear that his VA medical records are on file.  In 
particular, the March 2002 rating decision states that his 
March 2001 to October 2001 VA treatment records from the VA 
Medical Center (VAMC) in East Orange, New Jersey, were 
considered.  But these records are not currently associated 
with his claims file.  In addition, statements by him and his 
representative, including during the June 2004 hearing, 
indicate he has received treatment for his psychiatric 
disorder at the VAMCs in East Orange and Newark.  There is no 
indication, however, the RO sought to obtain these VA 
treatment records, which may contain important medical 
evidence or confirmation of his claims.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have 
constructive knowledge of all VA records and such records are 
considered evidence of record at the time a decision is 
made).  See also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) 
("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually before the AOJ, may 
constitute clear and unmistakable error....").  

Furthermore, the veteran was afforded a VA examination in 
November 2001 in connection with his claim, and the report of 
that evaluation is on file.  However, there is no indication 
the VA examiner reviewed the veteran's claims file for his 
pertinent medical history, and the VA examiner also failed to 
provide an opinion as to whether the veteran's current 
psychiatric disorder is causally or etiologically related to 
his military service.  In this regard, the Board points out 
that the veteran underwent multiple psychiatric evaluations 
during service, from March 1981 to June 1981, primarily 
related to his complaints of stress.  The diagnoses made 
included a mixed personality disorder, schizoid personality 
with anxiety reaction, and rule-out psychiatric disturbance.  
March and April 1981 evaluations found that the veteran was 
not psychotic or neurotic, but that his mood was despondent 
and that he had paranoid ideation.  He was also agitated, 
nervous, indecisive, withdrawn, and obsessive.  Nonetheless, 
the June 1981 Medical Board report, which diagnosed the 
veteran with a mixed personality disorder, found that his 
mood was euthymic and his affect was consistent, and noted 
that he had complained of difficulty coping with his anger 
and frustration and that he reported having emotional 
difficulties prior to enlistment.  These records also show 
that he was treated in the Stress Coping Unit at the Naval 
Regional Medical Center in Oakland, California.  

Following his service, in November 1985, the veteran was 
treated for complaints of depression, isolation, and loss of 
direction in his life, as well as complaints of insomnia and 
suicidal ideation.  At discharge the diagnosis was major 
depression, single episode.  Likewise, according to the 
November 2001 VA examination report, the veteran was 
diagnosed with major depression and alcohol dependence, in 
remission.  So it is presently unclear exactly what 
psychiatric disorders he has.  Accordingly, he should be 
provided a VA psychiatric examination to better delineate his 
various mental disorders and to obtain a medical opinion 
indicating whether he has an acquired psychiatric disorder 
that is causally or etiologically related to his service.   
See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA 
has an affirmative duty to obtain an examination of the 
claimant at Department health-care facilities if the evidence 
of record does not contain adequate evidence to decide a 
claim).  

Accordingly, this case is REMANDED to the RO for the 
following development
and consideration:

1.  Prior to any further adjudication of 
the claim, review the claims file and 
ensure that all notification and 
development required by the VCAA is 
completed in accordance with 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  This includes written notice of 
the evidence, if any, the veteran is 
expected to provide in support of his 
claim and the evidence, if any, the RO 
will obtain for him.  Also advise him 
that he should submit any relevant 
evidence in his possession concerning his 
claim.  See Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  

2.  Obtain the complete records of the 
veteran's psychiatric treatment at the 
VAMCs in East Orange, New Jersey and 
Newark, New Jersey.

3.  Upon completion of the above 
development, schedule the veteran for a 
VA mental status evaluation to determine 
exactly what psychiatric disorders he 
currently has and whether any, including 
major depression, if diagnosed, is 
related to his service in the military.  
Review all relevant evidence in the 
claims file to assist in making this 
determination, including a complete copy 
of this remand.  Conduct all diagnostic 
testing and evaluation needed to make 
this determination.  The examiner is then 
requested to indicate whether the veteran 
currently has an acquired psychiatric 
and/or a personality disorder.  If he has 
an acquired psychiatric disorder, the 
examiner should make a determination as 
to the type of disorder and should also 
indicate whether it is at least as likely 
as not that the veteran's psychiatric 
disorder is causally or etiologically 
related to his service in the military, 
taking into consideration his medical, 
occupational, and recreational history 
prior to and since his active service.  
The examiner should discuss the rationale 
of the opinion.  If an opinion cannot be 
provided without resorting to pure 
speculation, please indicate this in the 
report.

4.  Then readjudicate the veteran's claim 
in light of any additional evidence 
obtained.  If the benefit sought is not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case and give them time 
to respond before returning the case to 
the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




